DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II (claims 5-14) in the reply filed on 05/24/2021 is acknowledged.  Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claims 1-14 are pending.  Claims 1-4 are withdrawn.

Specification
Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The disclosure is objected to because of the following:
On page 1, in paragraph {0001], the phrase “, and issued as U.S. Patent No.  10,529,606 on January 7, 2020”, or the like, should be added immediately after “2017” in line 2.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Based on a review of the specification, “transportation device” in interpreted to include rollers, moveable tracks or belts, or equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase “wherein said edge extends across at least two transportation tracks” renders the claim indefinite because the transportation tracks are not positively claimed and it is not clear whether or not they are required structural features of the claimed device for treating substrates.  It appears the intended meaning may be that they are required structural features of the claimed device for treating substrates, and this meaning will be used for purposes of examination.
Regarding claim 7, the phrase “wherein said edge extends across at least two transportation tracks” renders the claim indefinite because the transportation tracks are not positively claimed and it is not clear whether or not they are required structural features of the claimed device for treating substrates.  It appears the intended meaning may be that they are required structural features of the claimed device for treating substrates, and this meaning will be used for purposes of examination.
Regarding claim 9, the phrase “said edge within at least one transportation track” renders the claim indefinite because, although there is prior teaching of an edge, there is not prior teaching of an edge within a transportation track (or even of a transportation track at all).  It appears the intended meaning may be “said edge”, and this meaning will be used for purposes of examination. 
Regarding claim 13, the phrase “wherein said edge extends across at least 50% of an available spacing of a first of said transportation rollers that when viewed in the transportation direction is disposed as a last one ahead of said weir from a second of said transportation rollers that when viewed in the transportation direction is disposed as a first one behind said weir” renders the claim indefinite because it is not exactly clear what this means.  Does “that when viewed” in line 2 refer to the available spacing, to the first of the transportation rollers, or to something else?  Does “that when viewed” in line 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 5 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2005/048336 to Sumitomo Precision Products Co. (“Sumitomo”, and note attached translation).
Regarding claim 5, Sumitomo teaches a device for treating substrates with a liquid (abstract), the device comprising: a container containing the liquid (chemical solution processing zone and water washing zone, not shown, translation, page 3, last paragraph); a transportation device by which the substrates are transportable in a transportation direction through said container (Figs. 1 and 2, ref. 20, translation, page 3, last paragraph); and a weir having an edge being navigable by the substrates and at least in portions runs obliquely to the transportation direction of the substrates (Figs. 1 and 2, ref. 30, 31, 40 and 41, translation, page 4, paragraph beginning “Each of the two slit nozzles”).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/048336 to Sumitomo Precision Products Co. (“Sumitomo”, and note attached translation).
Regarding claim 9, Sumitomo does not explicitly teach the device wherein said edge has an inconsistent edge profile.  However, edge profiles must either be consistent or inconsistent.  With only those two possibilities, the skilled artisan would have found it obvious to try the Sumitomo device wherein said edge has an inconsistent edge profile with predictable results.  Also note that changes and shape are prima facie obvious (MPEP 2144.04(IV)(B) and that present specification does not appear to demonstrate the criticality of the edge profile being inconsistent (see, e.g., present claim 7).
Regarding claim 10, Sumitomo does not explicitly teach the device wherein said edge at least in portions has a rounded edge profile.  Further, edge profiles must either be entirely straight, entirely rounded or a combination of rounded and straight (and the last two of these three possibilities are encompassed by rounded “at least in portions”).   With only those three possibilities, the skilled artisan would have found it obvious to try the Sumitomo device wherein said edge at least in portions has a rounded edge profile with predictable results.  Also note that changes and shape are prima facie obvious (MPEP 2144.04(IV)(B) and that present specification does not appear to demonstrate the criticality of the edge profile being rounded.
Regarding claim 12, Sumitomo discloses a device wherein said transportation device has transportation rollers that in the transportation direction are disposed ahead of said weir and by means of said transportation rollers the substrates are transportable through said container that contains the liquid and appears to disclose the rollers underneath the weir (Fig. 1, ref. 20, translation, page 3, last paragraph), but does not explicitly teach transportation rollers behind the weir.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Sumitomo device wherein there are transportation rollers behind the weir, with a reasonable expectation of success, in view of the disclosure of the rollers ahead of the weir, the apparent disclosure 
Regarding claim 13, Sumitomo discloses a device wherein said edge extends across at least 50% of an available spacing of a first of said transportation rollers that when viewed in the transportation direction is disposed as a last one ahead of said weir from a second of said transportation rollers that when viewed in the transportation direction is disposed as a first one behind said weir (Fig. 1).

Claims 6, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/048336 to Sumitomo Precision Products Co. (“Sumitomo”, and note attached translation) in view of US 5,902,402 to Durst et al. (“Durst”).
Regarding claim 6, Sumitomo does not explicitly teach the device wherein said edge extends across at least two transportation tracks and there-between has an inconsistent edge profile.  Transportation tracks were known in the art as effective for advantageously guiding substrates (see, e.g., Durst at col. 7, lines 13-18) and a person of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the Sumitomo device as was known wherein it include transportation tracks with a reasonable expectation of success, since they were known as advantageously guiding substrates.  Note that duplication of parts is prima facie obvious (MPEP 2144.04(VI)(B).  Further the skilled artisan would have found it obvious to modify the Sumitomo/Durst device wherein edge extends across at least two transportation tracks, with a reasonable expectation of success, in view of the disclosure that the edge extends across and beyond the substrates (Sumitomo, Fig. 1, translation, page 4, paragraph beginning “Each of the two slit nozzles”).
Further, edge profiles must either be consistent or inconsistent.  With only those two possibilities, the skilled artisan would have found it obvious to try the Sumitomo/Durst device wherein said edge between two transportation tracks has an inconsistent edge profile with predictable results.  
Regarding claim 7, Sumitomo does not explicitly teach the device wherein said edge extends across at least two transportation tracks and there-between has a consistent edge profile.  Transportation tracks were known in the art as effective for advantageously guiding substrates (see, e.g., Durst at col. 7, lines 13-18) and a person of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the Sumitomo device as was known wherein it include transportation tracks with a reasonable expectation of success, since they were known as advantageously guiding substrates.  Note that duplication of parts is prima facie obvious (MPEP 2144.04(VI)(B).  Further the skilled artisan would have found it obvious to modify the Sumitomo/Durst device wherein edge extends across at least two transportation tracks, with a reasonable expectation of success, in view of the disclosure that the edge extends across and beyond the substrates (Sumitomo, Fig. 1, translation, page 4, paragraph beginning “Each of the two slit nozzles”).
Further, edge profiles must either be consistent or inconsistent.  With only those two possibilities, the skilled artisan would have found it obvious to try the Sumitomo/Durst device wherein wherein said edge between two transportation tracks has a consistent edge profile with predictable results.  Also note that changes and shape are prima facie obvious (MPEP 2144.04(IV)(B) and that present specification does not appear to demonstrate the criticality of the edge profile being inconsistent (see, e.g., present claim 6).
Regarding claim 11, Sumitomo does not explicitly teach the device wherein said edge extends across more than two transportation tracks.  Transportation tracks were known in the art as effective for advantageously guiding substrates (see, e.g., Durst at col. 7, lines 13-18) and a person of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the . 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/048336 to Sumitomo Precision Products Co. (“Sumitomo”, and note attached translation) in view of CN 103021905 to DMS Co. (“DMS”).
Regarding claim 14, Sumitomo discloses transportation rollers that would penetrate the weir (Fig. 1, ref. 20 and Fig. 2, ref. 31 and 41) but does not explicitly teach wherein said transportation rollers each have a rotation axle and said rotation axle of at least one of said transportation rollers penetrates said weir.  That is, the Sumitomo rollers don’t each have their own rotation axles.  Transportation rollers with individual rotation axles and their functions were known in the art (see, e.g., DMS, Figs. 1-3, ref. 10 and 11).  The skilled artisan could have substituted the known transportation rollers with individual rotation axles for the transportation rollers of the Sumitomo device with predictable results, and the substituted transportation rollers would penetrate the weir. 

Allowable Subject Matter
8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art references is WO 2005/048336 to Sumitomo Precision Products Co.  The prior art references of record, taken alone or in combination, do not anticipate or suggest fairly the limitations of wherein said edge has an edge profile that is differentiable at each point, in combination with the other structural elements as instantly recited.  Upon further search no other prior art has been located at the date of this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715.  The examiner can normally be reached on M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714